Citation Nr: 1236092	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  09-17 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a low back disorder. 

2.  Whether new and material evidence has been received to reopen service connection for a cervical spine disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)



ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from December 1971 to January 1978.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied service connection for lumbosacral strain and cervical spondylosis with foraminal stenosis because evidence submitted was not new and material. 

The Veteran testified at an August 2012 Board personal hearing in Washington, D.C. (Central Office).  The hearing transcript has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires that VA make reasonable efforts to obtain relevant records that the claimant has adequately identified and authorized the VA to obtain.  In a case of records held by a Federal department or agency, VA shall continue their efforts to obtain these records unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. 
§ 3.159(c)(2) (2011).




During the August 2012 Board personal hearing, the Veteran testified that he was treated for a back injury during service at the Nuremberg Army Hospital in Germany in 1972 or 1973.  Although service treatment records have been obtained, including treatment records from clinics and dispensaries in Illesheim, Grafenwohr, and Hohenfels, Germany, records of hospitalization from the Nuremberg Army Hospital are not of record.  In light of the specific assertion of treatment for a back injury at the Nuremberg Army Hospital in Germany during the August 2012 hearing, and because records of hospitalization may have been filed by the facility instead, the Board finds that an attempt should be made to try to obtain the reported records of hospitalization at the Nuremberg Army Hospital.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should make a request for any records of hospitalization from the Nuremberg Army Hospital in Germany dated from 1972 to 1973 and, if received, should associate them with the claims file.  If the search for such records has negative results, the RO/AMC should notify the Veteran and place a statement to that effect in the Veteran's claims file. 

2.  Thereafter, the RO/AMC should re-adjudicate the claims to reopen service connection for a low back disorder and a cervical spine disorder based on any additional evidence associated with the claims file.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case, and should be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

